DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Bauer on 7/6/2022.

The application has been amended as follows: 
In the Claims:

Claim 1 (CURRENTLY AMENDED) A computer-implemented method of tracking movements of loads of items within a retail supply chain, the method comprising:
scheduling a delivery of a load of one or more items from an origin to a destination within the retail supply chain, the delivery having a schedule ID generated by a first computing system;
	establishing, at a movement ID service having a centralized data store, a record within the centralized data store, wherein a supply chain management computing system operates the movement ID service;
	creating, at the movement ID service, a movement identifier (ID) comprising a unique alphanumeric having at least 4 characters, the movement ID configured to join together shipment status information from a plurality of separate, heterogeneous supply chain management computing systems for movement of the load from the origin to the destination;
	storing the movement ID in the record;
	linking, at the movement ID service, the movement ID with the schedule ID of the delivery and storing the schedule ID in the record in response to receiving a first electronic data interchange message with the schedule ID from the first computing system;
	storing the schedule ID in the record;
	assigning the load to a trailer, the trailer having a trailer ID stored at a second computing system;
	linking, at the movement ID service, the trailer ID with the movement ID in the record;
before a trailer close event occurs associated with the trailer, assigning, with a third computing system, a manifest ID based on the scheduled delivery of the load; 
linking, at the movement ID service, the manifest ID to the movement ID by the movement ID service receiving a third electronic data interchange message with the manifest ID sent from the third computing system and storing the manifest ID in the record;
	storing the manifest ID in the record;
publishing the movement ID and linked schedule ID, trailer ID, and manifest ID to a messaging system, the messaging system being accessible by the plurality of separate, heterogeneous supply chain management computing systems through an application programming interface (API);
automatically aggregating and linking carrier status events in real time for the load with the movement ID, the carrier status events including first mile movements, middle mile movements, and last mile movements, wherein the carrier status events are received via electronic data interchange messages sent from multiple different computing systems including at least one carrier status event is received from a third-party carrier; [[and]]
generating a unified graphical user interface (GUI) configured to communicate visual representations of near-current locations and virtual planned movements of specific physical items to a plurality of computing devices, wherein the near current locations of specific physical items being determined using the movement ID and using at least one of: the linked schedule ID, trailer ID, manifest ID, and the automatically aggregated carrier status events linked thereto;
receiving a query for information about a load movement at the unified GUI, the request comprising at least one of a movement ID, trailer ID, schedule ID, and manifest ID; 
accessing, via the API, the record corresponding to the at least one of a movement ID, trailer ID, schedule ID, and manifest ID in the record store of the movement ID service; 
retrieving the queried information from the record; and
updating the visual representations presented on the unified GUI based on the queried information.

Claim 4 (CANCELLED)

Claim 5 (CURRENTLY AMENDED) The computer-implemented method of claim [[4]] 1, wherein the query is for a warehouse management system (WMS) manifest and the query includes a transportation management (TM) trailer ID. 

Claim 6 (CURRENLTY AMENDED) The computer-implemented method of claim [[4]] 1, wherein the query is for a trailer location and the query includes a WMS manifest ID. 

Claim 11 (CURRENLTY AMENDED) A supply chain management computing system comprising:
a processor; and 
a memory communicatively coupled to the processor, the memory storing instructions which when executed by the processor, causes the supply chain management computing system to:
schedule a delivery of a load of one or more items from an origin to a destination within the retail supply chain, the delivery having a schedule ID provided by a node transportation application (NTA), the schedule ID being received via an electronic data interchange message;
establish, at a movement ID service, a record within a table in a centralized data store;
	create, at the movement ID service, a movement identifier (ID) comprising a unique alphanumeric having at least 4 characters, the movement ID configured to join together shipment status information from a plurality of separate, heterogeneous supply chain management computing systems for movement of the load from the origin to the destination;
	store the movement ID in the record;
	link, at the movement ID service, the movement ID with the schedule ID in the record;
	assign, using a transportation management (TM) system, the load to a trailer;
	link, at the movement ID service, a trailer ID for the trailer with the movement ID in the record, the trailer ID being received via a second electronic data interchange message;
	before a trailer close event associated with the trailer occurs at the origin, assign a manifest ID generated by a warehouse management system (WMS) to the movement ID based on the scheduled delivery, the manifest ID being received via a third electronic data interchange message; 
	link, at the movement ID service, the manifest ID to the movement ID in the record;
	publish the movement ID and linked schedule ID, trailer ID, and manifest ID to a messaging system, the messaging system being accessible by the plurality of separate, heterogeneous supply chain management computing systems through an application programming interface (API);
	automatically aggregate and link carrier status events in real time for the load with the movement ID, the carrier status events including first mile movements, middle mile movements, and last mile movements, wherein the carrier status events are received via electronic data interchange messages sent from multiple different computing systems including at least one carrier status event is received from a third-party carrier; [[and]]
generate a unified graphical user interface (GUI) configured to communicate visual representations of a near-current locations and virtual planned movements of specific physical items to a plurality of computing devices, wherein the near current locations of specific physicals items being determined using the movement ID and using at least one of: the linked schedule ID, trailer ID, manifest ID, and the automatically aggregated carrier status events linked thereto;
receive a query for information about a load movement at the unified GUI, the request comprising at least one of a movement ID, trailer ID, schedule ID, and manifest ID; 
access, via the API, the record corresponding to the at least one of a movement ID, trailer ID, schedule ID, and manifest ID in the record store of the movement ID service; 
retrieve the queried information from the record; and
update the visual representations presented on the unified GUI based on the queried information.

Claim 15 (CURRENTLY AMENDED) A method of linking data from different retail supply chain management systems, the method comprising:
establishing, using a movement ID service operating on a supply chain management computing system, a record within a table stored at a centralized data store;
	receiving, at the movement ID service, a first electronic data interchange message with a schedule ID, the schedule ID being generated by a node transportation application (NTA) to represent a scheduled delivery of a load of items from an origin to a destination on a delivery date;
	generating, with the movement ID service, a movement ID to be associated with the schedule ID, the movement ID comprising a unique alphanumeric configured to join together shipment status information from a plurality of separate, heterogeneous supply chain management computing systems for movement of the load from the origin to the destination;
	storing, with the movement ID service, the movement ID and schedule ID linked together in the record;
	receiving, at the movement ID service, from a transportation management system, a second electronic data interchange message with a load ID, carrier name, and standard carrier alpha code (SCAC) for a planned trailer movement between the origin and the destination; 
	storing the load ID, carrier name, and SCAC linked with the movement ID and schedule ID in the record;
	prior to trailer close at the origin, receiving, at the movement ID service, a third electronic data interchange message with a request from a warehouse management system (WMS) for a movement ID, the request including an origin identifier, a destination identifier, a manifest ID, and a trailer number;
	storing the origin identifier, destination identifier, manifest ID, and trailer number linked with the movement ID, schedule ID, load ID, carrier name, and SCAC in the record;
	sending, from the movement ID service, the movement ID to the WMS; and
	publishing the movement ID and linked schedule ID, load ID, carrier name, SCAC, origin identifier, destination identifier, manifest ID, and trailer number to a messaging system, the messaging system being accessible by the plurality of separate, heterogeneous supply chain management computing systems through an application programming interface (API);
automatically aggregating and linking carrier status events in real time for the load with the movement ID, the carrier status events including first mile movements, middle mile movements, and last mile movements, wherein the carrier status events are received via electronic data interchange messages sent from multiple different computing systems including at least one carrier status event is received from a third-party carrier; [[and]]
generating a unified graphical user interface (GUI) configured to communicate visual representations of near-current locations and virtual planned movements of specific physical items to a plurality of computing devices, wherein the near current locations of specific physicals items being determined using the movement ID and using at least one of: the linked schedule ID, trailer ID, manifest ID, and the automatically aggregated carrier status events linked thereto;
receiving a query for information about a load movement at the unified GUI, the request comprising at least one of a movement ID, trailer ID, schedule ID, and manifest ID; 
accessing, via the API, the record corresponding to the at least one of a movement ID, trailer ID, schedule ID, and manifest ID in the record store of the movement ID service; 
retrieving the queried information from the record; and
updating the visual representations presented on the unified GUI based on the queried information. 

Claim 18 (CANCELLED)





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner finds claims 1-3, 5-17, 19 and  20 are found allowable.  
The examiner finds that the claims are statutory under 35 U.S.C. 101 as the claims do not recite an abstract idea. 
The examiner agrees with Applicant’s Remarks with respect to Step 2A, Prong Two as the claims “demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field,” MPEP 2106. 04(d)(1). 
The examiner agrees, with Applicant’s, see Applicant’s Remarks dated on 6/17/2022 that state the claims improve “upon the technical field of electronically managing shipping logistics. Specifically, the system allows a user to view data from separate, heterogeneous supply chain management computing systems on one unified graphical user interface (GUI). The GUI is configured to communicate visual of representations of near-current locations and virtual planned movements of specific physical items to a plurality of computing devices. The performance of the GUI is enhanced because the claimed method automatically aggregates and links carrier status events in real time, where the carrier status events are received via electronic data interchange messages sent from multiple different computing systems.” Further, with respect to the Examiner’s Amendment further improvement is provided by updating the visual representative based upon queried information.  “At least these features of claim 1 improves upon the technical field of electronically managing shipping logistics. Further, the automation aggregating and linking carrier status events in real time for the load with the movement ID provide additional features and advantages not otherwise available. For example, without automating the aggregating and linking of carrier status as electronic data interchange messages are received from multiple different computing systems, the unified graphical user interface could not practically provide visualization of near-current locations and virtual planned movements of specific physical items. Additionally, the automation drastically decreased the number of manual interactions a user needs to make with the movement ID service to aggregate and link carrier status events with a movement ID.”
Thus claim 1 integrates the alleged exception into a practical application under Step 2A, Prong Two.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627